            Case 4:18-cv-01044-HSG Document 117 Filed 03/25/19 Page 1 of 6



 1   COUNSEL LISTED ON NEXT PAGE

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
10
            TECHSHOP, INC., a California                   Case No: 4:18-cv-01044-HSG (JCS)
11          corporation, DORIS A. KAELIN, in her
            capacity as Chapter 7 bankruptcy trustee for
12          TECHSHOP, INC.,                                JOINT ADMINISTRATIVE MOTION TO
                                                           SHORTEN TIME FOR HEARING ON
13                            Plaintiff,                   MOTIONS FOR LEAVE TO FILE DAUBERT
                                                           MOTIONS
14                 v.
15          DAN RASURE et al.                              Pretrial Conference: April 30, 2019, 3:00 p.m.
                                                           Trial: June 3, 2019, 8:00 a.m.
16                            Defendants.
17   ______________________________________
18   AND RELATED COUNTERCLAIMS
19
20

21

22

23

24

25

26

27

28

                                                                  Case No. 4:118-CV-01044-HSG (JCS)
              JOINT ADMINISTRATIVE MOTION TO SHORTEN TIME FOR HEARING ON MOTIONS FOR LEAVE TO
     (d (
                                                                           FILE DAUBERT MOTIONS
       Case 4:18-cv-01044-HSG Document 117 Filed 03/25/19 Page 2 of 6



 1   James C. Pistorino (Bar No. 226496)
     james@dparrishlaw.com
 2   Parrish Law Offices
     224 Lexington Dr.
 3   Menlo Park, CA 94025
     Telephone: (650) 400-0043
 4
     Attorneys for Plaintiff and Counter-defendants.
 5

 6   Ann McFarland Draper (Bar No. 065669)
     courts@draperlaw.net
 7   Draper Law Offices
     75 Broadway, Suite 202
 8   San Francisco, California 94111
     Telephone: (415) 989-5620
 9
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
10   Kevin P.B. Johnson (Bar No. 177129)
     kevinjohnson@quinnemanuel.com
11   Andrea Pallios Roberts (Bar No. 228128)
     andreaproberts@quinnemanuel.com
12   555 Twin Dolphin Drive, 5th Floor
     Redwood Shores, California 94065-2139
13   Telephone:    (650) 801-5000
     Facsimile:    (650) 801-5100
14
     Ed DeFranco (Bar No. 165596)
15   eddefranco@quinnemanuel.com
     51 Madison Avenue, 22nd Floor
16   New York, NY 10010
     Telephone:   (212) 849-7000
17   Facsimile:   (212) 849-7100

18   John E. Nathan (Pro Hac Vice)
     jnathan155@yahoo.com
19   John E. Nathan LLC
     1175 Park Avenue
20   New York, NY 10128
     Telephone:    (917) 960-1667
21
     Attorneys for Defendants and Counterclaimants
22

23

24

25

26

27

28
                                               -2-           Case No. 4:118-CV-01044-HSG (JCS)
                  JOINT ADMINISTRATIVE MOTION TO SHORTEN TIME FOR HEARING ON MOTIONS FOR
                                                           LEAVE TO FILE DAUBERT MOTIONS
       Case 4:18-cv-01044-HSG Document 117 Filed 03/25/19 Page 3 of 6



 1          Pursuant to Civil Local Rules 6-1, 6-2, and 7-11 of the Northern District of California,

 2   Plaintiff and Counter-defendants (“Plaintiff”) and Defendants and Counterclaimants

 3   (“Defendants”) (collectively, “the Parties”) in the above-captioned case submit this Joint Motion

 4   for Administrative Relief Shortening Time for the Parties’ Motion for Leave to File Daubert

 5   Motions (Dkts. 112 and 114) in this case.

 6          WHEREAS, the Parties each stipulated to the opposing party seeking leave to file a

 7   Daubert Motion, under the terms set forth in Dkt. 106;

 8          WHEREAS, Defendants filed a Motion for Leave to File Daubert Motion against Eric

 9   Matolo, Ph.D. (“Defendants’ Motion for Leave”) (Dkt. 112);
10          WHEREAS, Plaintiff filed a Motion for Leave to File Daubert Motion (Dkt. 114);

11          WHEREAS, the Pretrial Conference is scheduled for April 30, 2019, 3:00 p.m.;

12          WHEREAS, trial in this matter is scheduled to begin on June 3, 2019; and

13          WHEREAS, the earliest available hearing date on the Parties’ respective Motions for

14   Leave is June 20, 2019, after the trial date in this matter;

15          The parties stipulate and agree, through their undersigned counsel of record, that neither

16   party will file an opposition to the opposing party’s Motion for Leave (Dkt. 106), and that the

17   Court may decide the Parties’ Motions for Leave without a hearing.

18          The Parties further respectfully request that the Court shorten time to resolve the Parties’

19   respective Motions for Leave so that, to the extent the Court grants the Motion(s) for Leave, the
20   Court so rules sufficiently in advance of the Pretrial Conference to allow for full briefing on the

21   Daubert motion(s) prior to the Pretrial Conference.

22

23

24

25

26

27

28
                                                -3-           Case No. 4:118-CV-01044-HSG (JCS)
                   JOINT ADMINISTRATIVE MOTION TO SHORTEN TIME FOR HEARING ON MOTIONS FOR
                                                            LEAVE TO FILE DAUBERT MOTIONS
      Case 4:18-cv-01044-HSG Document 117 Filed 03/25/19 Page 4 of 6



 1   DATED: March 22, 2019                    DATED: March 22, 2019
 2

 3
     By /s/ James C. Pistorino                 By       /s/ Andrea Pallios Roberts
 4   James C. Pistorino (Bar No. 226496)         Ann McFarland Draper (Bar No. 065669)
     james@dparrishlaw.com                       courts@draperlaw.net
 5   Parrish Law Offices                         Draper Law Offices
     224 Lexington Dr.                           75 Broadway, Suite 202
 6   Menlo Park, CA 94025                        San Francisco, California 94111
     Telephone: (650) 400-0043                   Telephone: (415) 989-5620
 7
     Attorneys for Plaintiff and Counterdefendants QUINN EMANUEL URQUHART &
 8                                                 SULLIVAN, LLP
                                                   Kevin P.B. Johnson (Bar No. 177129)
 9                                                 kevinjohnson@quinnemanuel.com
                                                   Andrea Pallios Roberts (Bar No. 228128)
10                                                 andreaproberts@quinnemanuel.com
                                                   555 Twin Dolphin Drive, 5th Floor
11                                                 Redwood Shores, California 94065-2139
                                                   Telephone:    (650) 801-5000
12                                                 Facsimile:    (650) 801-5100

13                                                Ed DeFranco (Bar No. 165596)
                                                  eddefranco@quinnemanuel.com
14                                                51 Madison Avenue, 22nd Floor
                                                  New York, NY 10010
15                                                Telephone:   (212) 849-7000
                                                  Facsimile:   (212) 849-7100
16
                                                  John E. Nathan (Pro Hac Vice)
17                                                jnathan155@yahoo.com
                                                  John E. Nathan LLC
18                                                1175 Park Avenue
                                                  New York, NY 10128
19                                                Telephone:    (917) 960-1667

20                                                Attorneys for Defendants and Counterclaimants
21

22

23

24

25

26

27

28
                                               -4-           Case No. 4:118-CV-01044-HSG (JCS)
                  JOINT ADMINISTRATIVE MOTION TO SHORTEN TIME FOR HEARING ON MOTIONS FOR
                                                           LEAVE TO FILE DAUBERT MOTIONS
       Case 4:18-cv-01044-HSG Document 117 Filed 03/25/19 Page 5 of 6



 1                                   SIGNATURE ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in
 3   the filing of this document has been obtained from James C. Pistorino.
 4

 5                                                /s/ Andrea Pallios Roberts     _____
                                                    Andrea Pallios Roberts
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               -5-           Case No. 4:118-CV-01044-HSG (JCS)
                  JOINT ADMINISTRATIVE MOTION TO SHORTEN TIME FOR HEARING ON MOTIONS FOR
                                                           LEAVE TO FILE DAUBERT MOTIONS
       Case 4:18-cv-01044-HSG Document 117 Filed 03/25/19 Page 6 of 6



 1                         PURSUANT TO STIPULATION, IT IS ORDERED

 2          The Court, having reviewed the Stipulation, and finding good cause, hereby issues an
 3   Order as follows:
 4
                1. Neither party will file an opposition to the opposing party’s Motion for Leave
 5
                   (Dkts. 112 & 114);
 6
                2. The Court may decide the Parties’ Motions for Leave without a hearing;
 7
                3. The Court will shorten time to resolve the Parties’ respective Motions for Leave.
 8

 9
10
            IT IS SO ORDERED.
11

12   DATED:              3/25/2019
                                                        The Honorable Haywood S. Gilliam, Jr.
13                                                      United States District Judge
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               -6-           Case No. 4:118-CV-01044-HSG (JCS)
                  JOINT ADMINISTRATIVE MOTION TO SHORTEN TIME FOR HEARING ON MOTIONS FOR
                                                           LEAVE TO FILE DAUBERT MOTIONS
